United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3583
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                  Dwight Armel

                                    Defendant - Appellant
                                  ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: January 14, 2022
                             Filed: February 7, 2022
                                  [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Dwight Armel appeals the district court’s 1 order revoking a grant of
conditional release. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.



      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
      Armel was initially civilly committed under 18 U.S.C. § 4246 in 2011. In
2016, the district court granted him conditional release under section 4246(e)(2), and
imposed conditions, including that he reside in a residential treatment facility and
comply with a mental health regimen. In February 2019, the government filed a
notice of violation, and subsequent motion for revocation of conditional release
under section 4246(f), alleging that Armel had violated his conditions of release by,
among other things, failing to participate in his recommended mental health
treatment, and ultimately losing his placement at the treatment facility.

        To the extent Armel intended to raise any statutory or constitutional
arguments relating to the denial of his request to obtain an independent mental
examination prior to the revocation of his conditional release, such arguments are
foreclosed by this court’s precedent. See United States v. Spann, 984 F.3d 711 (8th
Cir.), cert. denied, 141 S. Ct. 2655 (2021); see also United States v. O’Laughlin, 934
F.3d 840, 841 (8th Cir. 2019) (de novo review). To the extent Armel challenges the
propriety of the revocation on evidentiary grounds, the evidence developed during
the revocation proceedings supports the district court’s determination that
conditional release should be revoked. See United States v. Franklin, 435 F.3d 885,
889-90 (8th Cir. 2006). The district court did not clearly err in concluding that
Armel’s continued release would pose a substantial risk of dangerousness. See
Spann, 984 F.3d at 714 (after conditionally-discharged person failed to abide by
conditions necessary to ensure safety of community, it followed that situation
“returned to the state of affairs that existed previously”).

      The judgment is affirmed. Armel’s pending motion to strike statements is
denied.
                     ______________________________




Honorable David P. Rush, United States Magistrate Judge for the Western District
of Missouri.

                                         -2-